911 F.2d 720Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.George ADINNU, Plaintiff-Appellant,v.NORFOLK CITY JAIL, Defendant-Appellee.
No. 90-7286.
United States Court of Appeals, Fourth Circuit.
Submitted July 1, 1990.Decided July 18, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., District Judge.  (C/A No. 89-697-N)
George Adinnu, appellant pro se.
E.D.Va.
VACATED AND REMANDED.
Before ERVIN, Chief Judge, and CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
George Adinnu appeals the district court's order dismissing this 42 U.S.C. Sec. 1983 action for failure to demonstrate administrative exhaustion.  Acting pursuant to 42 U.S.C. Sec. 1997e, the district court ordered appellant to exhaust administrative remedies and to advise the court within 100 days of the result of the administrative proceedings.  It warned appellant that failure to advise the court regarding exhaustion would result in dismissal of the action.  The district court dismissed the case without prejudice upon expiration of the 100-day period, appellant not having complied with its order.


2
Because there is no indication that the Norfolk City Jail's grievance procedures have been certified, we cannot determine whether the district court could properly require exhaustion of administrative remedies under 42 U.S.C. Sec. 1997e.  Upon this Court's sua sponte motion for rehearing, we therefore remand this case for a certification determination.  If the district court determines that the grievance procedure has been certified, then dismissal (based on Adinnu's failure to exhaust) is appropriate.  If the court does not find that the procedures have been certified, the court should either determine if the grievance procedures of the Norfolk City Jail substantially comply with the requirements of Sec. 1997e(b)(2) and certify the procedures, see 42 U.S.C. Sec. 1997e(a)(2), or consider Adinnu's complaint on the merits.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


3
VACATED AND REMANDED.